REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 9,213,535 issued to Buck et al., which teaches precomputing patch solutions for potential user issues where the  precomputed patch solution includes minimum and best like me patch solutions.
US 2009/0222811 issued to Faus et al., teaches managing software patches where when a user desires to update software applications, various available patches and their combined usage history can be displayed in a patch selection dialog and user can select the best patch version best suited to their needs.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
1. A method comprising: 
receiving, by an intermediary server, a resource request from a client computer for a requested resource that has a desired resource ability to optimize the client computer;
identifying, by the intermediary server, an alternative resource that has the desired resource ability to optimize the client computer, wherein the requested resource and the alternative resource are of a same type of resource, wherein the requested resource and the alternative resource are different resources that have different abilities, and wherein the requested resource and the alternative resource first affect different components of the client computer when utilized by the client computer;
determining, by the intermediary server, that an ability of the alternative resource to provide the desired resource ability exceeds an ability of the requested resource to provide the desired resource ability; and
in response to determining that the ability of the alternative resource to provide the desired resource ability exceeds the ability of the requested resource to provide the desired resource ability, instructing, by the intermediary server, a resource server to send the alternative resource instead of the requested resource to the client computer. 
15. A method comprising:
receiving, by an intermediary server, a resource request from a client computer for a requested resource that has a desired resource ability to optimize the client computer;
identifying, by the intermediary server, an alternative resource that has the desired resource ability to optimize the client computer;
determining, by the intermediary server, that an ability of the alternative resource to provide the desired resource ability exceeds an ability of the requested resource to provide the desired resource ability;
in response to determining that the ability of the alternative resource to provide the desired resource ability exceeds the ability of the requested resource to provide the desired resource ability, instructing, by the intermediary server, a resource server to send the alternative resource instead of the requested resource to the client computer;
receiving, by the intermediary server, an input by a person who will be using the requested resource, wherein the person desires the desired resource ability in the requested resource, and wherein the input further describes the desired resource ability in the requested resource;
utilizing, by the intermediary server, a known profile of the person to interpret the input from the person in order to identify the desired resource ability that 1s desired by the person; and
further identifying, by the intermediary server and based on the known profile of the person, the alternative resource that best provides the desired resource ability.
16. A method comprising:
receiving, by an intermediary server, a resource request from a client computer for a requested resource that has a desired resource ability to optimize the client computer;
identifying, by the intermediary server, an alternative resource that has the desired resource ability to optimize the client computer;
determining, by the intermediary server, that an ability of the alternative resource to provide the desired resource ability exceeds an ability of the requested resource to provide the desired resource ability;
in response to determining that the ability of the alternative resource to provide the desired resource ability exceeds the ability of the requested resource to provide the desired resource ability, instructing, by the intermediary server, a resource server to send the alternative resource instead of the requested resource to the client computer;
receiving, by the intermediary server, an input by a person who will be using the requested resource, wherein the person desires the desired resource ability in the requested resource, and wherein the input describes the desired resource ability in the requested resource;
utilizing, by the intermediary server, a known profile of the person to interpret terminology used in the input from the person according to the known profile of the person; and
further identifying, by the intermediary server, the desired resource ability based on an interpretation of the terminology used by the person.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BACKHEAN TIV/
Primary Examiner
Art Unit 2459